DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the polishing head comprises: a pressing member configured to press the polishing tool against the periphery of the substrate; and a shear-force detection sensor configured to detect a shear force acting on the pressing member due to a frictional resistance between the polishing tool and the 15periphery of the substrate, the shear-force detection sensor being configured to output an index value indicating a magnitude of the shear force, and wherein the operation controller comprises a memory storing a program configured to determine a polishing end point at which the index value reaches a threshold value, and a processer configured to execute the program,” as recited in claim 1, and “ detecting a shear force acting on the pressing member due to a frictional resistance between the polishing tool and the periphery of the substrate by a shear-force detection sensor; determining a polishing end point at which an index value indicating a 20magnitude of the shear force reaches a threshold value; and terminating polishing of the periphery of the substrate based on the polishing end point,” as recited in claim 6 respectively.
Claims 2-5 and 7-10 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Re Claims 1 and 6, Kunisawa et al. (US 2002/0098787) disclose a polishing apparatus and method of polishing of the wafer edge. However, Kunisawa et al. do not disclose the aforementioned allowable limitations of claims 1 and 6. 
SEKI et al. (US 2012/0244787) and Kimba et al. (US 2010/0022166) also disclose similar inventive subject matter. However, the prior art does not disclose the aforementioned allowable limitations of claims 1 and 6. 
Therefore, prior art of record neither teaches nor renders obvious the claimed limitation of the instant application as a whole either taken alone or in combination. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
May 6, 2022